CONFESSION OF ERROR

PER CURIAM.
We reverse the order summarily denying defendant’s Florida Rule of Criminal Procedure 3.850 motion. As the state properly concedes, the defendant’s motion states cognizable claims and is legally sufficient. On remand, the court shall attach portions of the record conclusively refuting the claims, or hold an evidentiary hearing on the allegations in the motion. Peede v. State, 748 So.2d 253 (Fla.1999)(summary denial of 3.850 claims will not be affirmed unless claims are facially invalid or refut-ted by the record); Lasprilla v. State, 857 So.2d 1011 (Fla. 3d DCA 2003)(same).
Reversed and remanded.